Citation Nr: 0936845	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-24 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois




THE ISSUES

1.  Entitlement to service connection for a claimed lumbar 
spine disorder.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative joint disease 
of the right knee.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by RO.  

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a hearing held at the RO in St. Louis in 
September 2007.  

In November 2007, the Board remanded the issues on appeal to 
the RO for additional evidentiary development.  

Following the November 2007 Board remand, the RO issued a 
rating decision in July 2009 increasing the evaluation for 
the service-connected right knee disability to 10 percent 
effective on September 10, 2003 (the date of the Veteran's 
original claim of service connection).  

Inasmuch as a rating higher than 10 percent is available, and 
inasmuch as a claimant is presumed to be seeking the maximum 
available benefit for a given disability, the claim for 
higher rating as reflected on the title page remains viable 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The currently demonstrated lumbar strain and mild 
degenerative arthritis with mild spondylosis of the lumbar 
spine is shown as likely as not to be due to an injury 
sustained during combat with the enemy in his period of 
active service in the Republic of Vietnam.  

3.  The service-connected right knee disability picture 
currently is not shown to be manifested by more than 
arthritic changes with noncompensable painful motion; neither 
instability nor recurrent subluxation is demonstrated.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
low back disability manifested by lumbar strain and mild 
degenerative arthritis with mild spondylosis of the lumbar 
spine is due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected 
degenerative joint disease of the right knee are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a including Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
veteran of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
Veteran what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a veteran in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

With specific regard to the Veteran's claim of service 
connection for a low back disorder, the action taken 
hereinbelow is favorable to the Veteran.  Accordingly, the 
Board finds that no further notification or assistance is 
required as to that claim.  

With regard to his claim for an increased initial evaluation 
for the service-connected degenerative joint disease of the 
right knee, the issue is a "downstream" issue in which the 
RO's correspondence to the Veteran prior to the rating 
decision on appeal addressed the elements for establishing 
entitlement to service connection, but not the elements for 
increased rating for a service-connected disability.  

However, in a January 2008 letter, the RO advised the Veteran 
that to establish entitlement to increased rating for a 
service-connected disability the evidence must show that the 
condition has become worse.  The Veteran had ample 
opportunity to respond prior to issuance of the most recent 
Supplemental Statement of the Case (SSOC) in July 2009.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for an increased initial evaluation, and he 
has been afforded ample opportunity to submit such 
information and evidence.  

Moreover, the January 2008 RO letter informed the Veteran 
that VA is responsible for getting relevant records held by 
any Federal agency.  Further, the letter advised the Veteran 
that he must provide enough information about the records to 
allow VA to request them from the person or agency having 
them and that it was his responsibility to make sure VA 
received the records.  

Accordingly, the Board further finds that the Veteran has 
received satisfactory notice of what evidence, if any, will 
be obtained by a veteran, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

Although the January 2008 notice letter was not sent to the 
Veteran prior to the rating decision on appeal, the delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated in the July 2009 SSOC, after such notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that, in rating cases, VA notice must 
also include information regarding the effective date that 
may be assigned.  This was accomplished in the January 2008 
RO letter cited hereinabove.  

More recently, in the recent case of Vazquez-Florez v. Peake, 
the Court addressed additional notice requirements in claims 
for an increased rating.  However, VA's Office of General 
Counsel holds the position that Vazquez-Florez does not apply 
to initial rating situations because VA's notice obligations 
under the VCAA are fully satisfied once service connection 
has been granted.  22 Vet. App. 120 (2008), vacated in part 
Nos. 2008-7150, 2008-7115 (Fed. Cir. September 4, 2009).  

In short, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the Veteran identified as having relevant 
records.  Neither the Veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained.  

The Veteran was also afforded appropriate VA medical 
examinations in March 2004 and July 2009 to determine the 
severity of his service-connected right knee disability.  The 
Veteran does not contend that his symptoms have become worse 
since his most recent examination.  Moreover, the VA 
examinations are adequate because, as shown below, they were 
based upon consideration of the Veteran's medical history, 
his lay assertions and current complaints, and because they 
describe the disability in detail sufficient to allow the 
Board to make a fully informed determination.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 
6 Vet. App. 405, 407 (1994)) (internal quotations omitted).  

The Board accordingly finds that remand for a new examination 
is not required at this point.  See 38 C.F.R. § 3.159(c)(4).  

The Veteran has also been afforded a hearing before the Board 
at which he presented oral testimony in regard to his 
symptoms.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Service Connection

The Veteran is contending that service connection is 
warranted for a low back disorder claimed as due to an in-
service landmine explosion during his service in the Republic 
of Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition 
when a chronic disease manifests itself in service, or where 
demonstrated to a compensable degree within the applicable 
presumptive period under 38 C.F.R. § 3.307, and the Veteran 
currently has the same condition.  38 C.F.R. § 3.303(b)  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
service connection may nonetheless be granted where a disease 
manifests itself in service (or within the presumptive 
period) but is not identified until later, and the evidence 
shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to 
that symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

Further, in the case of a veteran who engaged in combat with 
the enemy in a period of war, lay evidence of in-service 
incurrence or aggravation of a disease or injury shall be 
accepted if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the lack of 
official record of such incurrence or aggravation.  38 
U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 
1996).  A veteran, however, must still establish his claim 
through competent medical evidence showing a current 
disability and a nexus between that disability and those 
service events.  See 38 U.S.C.A. § 1154(b); Gregory v. Brown, 
8 Vet. App. 563, 567 (1996); Clyburn v. West, 12 Vet. App. 
296, 303 (1999); Wade v. West, 11 Vet. App. 302, 305 (1998).

In the present case, the Veteran's service treatment record 
(STR) includes a March 1968 clinical record noting that the 
Veteran had lacerations of the right arm and knee due to an 
incident when his truck hit a mine.  A March 1969 discharge 
note also indicates that the Veteran was treated for hostile 
action.  

During his April 1969 discharge physical examination, the 
Veteran's spine was found "normal."  Further, on his 
accompanying self-report of medical history, the Veteran 
denied "back trouble of any sort," but did endorse a 
history of swollen or painful joints.  (During his September 
2007 Board hearing, the Veteran testified that he was 
referring to his knee and back.)  

In addition to the STR, the Veteran's DD 214 confirms that he 
received a Purple Heart, in addition to a National Defense 
Service Medal (NDSM), Vietnam Campaign Medal (VCM), Vietnam 
Service Medal (VSM), Two Overseas Bars (2 O/S Bars), and a 
Republic of Vietnam Campaign Medal (RVNCM).  

The Veteran testified during his September 2007 hearing that 
he first injured his back during his service in Vietnam.  He 
was riding in a truck that hit a landmine, and the explosion 
threw him from the truck.  As he was being thrown from the 
truck, his back struck a bar holding up the canvas on the 
truck.  He landed in the ditch alongside the road, but could 
remember very little after that as he was knocked 
unconscious.  

The Veteran further testified that his back had continued to 
hurt following that incident.  

The post-service medical evidence includes an October 2001 
(private) MRI report, which documents an impression of mild 
to moderate spondylosis, and co-existent mild asymmetric disc 
bulge and spur posterolaterally bilaterally at L3-4 and L4-5, 
producing some mild to moderate foraminal stenosis, greater 
on the left, and mild left lateral recess narrowing at both 
levels.  

In November 2001, the Veteran presented for treatment with a 
private neurosurgeon, who diagnosed low back pain, which had 
totally incapacitated the Veteran from November to December 
2001.  

During follow-up consultations with the private neurosurgeon 
in November 2001, the Veteran reported that his low back pain 
developed "all of a sudden" in September 2001.  The Veteran 
also indicated that he had never had previous problems.  

The record also shows that the Veteran underwent an 
evaluation with a private physical therapist in November 2001 
when his complaints included minimal discomfort in the middle 
of the low back that had its initial onset in September 2001.  
Both physical and neurological examinations were performed 
and X-ray studies were ordered.  The physical therapist's 
assessment was that of pain and discomfort of the low back.  

Additional medical evidence shows that the Veteran underwent 
private (non-VA) chiropractic treatment from October 2001 to 
July 2003 for complaints of low back pain and listing to one 
side.  

The record next includes a September 2007 VA spine X-ray 
report revealing mild thoracic scoliosis and endplate 
hypertrophic spurring.  

Finally, in connection with his present claim, the Veteran 
underwent a VA examination in July 2009.  The examiner 
reviewed the claims file and noted the Veteran's complaints 
of pain beginning in 1968 following the in-service mine 
explosion.  

The Veteran described the pain as a steady, dull constant 
lumbar spine pain with no radiation.  Additionally, he 
reported flare-ups with any activity, which caused him to 
walk sideways and feel dizzy.  He walked with a cane, but no 
other assistive device.  He denied a problem with falling, 
but indicated that he retired from his job due to back pain.  

The VA examiner also performed a thorough physical 
examination and neurological examination and reviewed the 
results of a June 2009 MRI revealing stable mild spondylosis.  

Based on the results of his examination, the VA examiner 
diagnosed lumbar strain and mild degenerative arthritis with 
mild spondylosis of the lumbar spine.  The examiner also 
opined that the disorder was as likely as not caused by the 
in-service landmine explosion.  

In light of this record, the Board finds that service 
connection is warranted.  First, the Veteran is shown to be 
competently diagnosed with a current low back disability 
manifested by lumbar strain and mild degenerative arthritis 
with mild spondylosis of the lumbar spine.  

Further, the Veteran is shown to have combat with the enemy.  
Therefore, his lay statements are sufficient evidence to 
establish that he suffered a low back injury during the 
landmine explosion in 1968 in the Republic of Vietnam.  See 
38 U.S.C.A. § 1154(b); Libertine, 9 Vet. App. at 524; 
Collette, 82 F.3d at 392-94.  

With regard to the issue of nexus, the July 2009 VA examiner 
reviewed the claims file and noted the Veteran's assertions 
of an in-service back injury and continuous symptoms 
following service.  Then based on a thorough clinical 
evaluation, the VA examiner concluded that the Veteran's 
disability is as likely as not caused by the in-service 
landmine explosion.  

Although the VA examiner did not fully articulate the 
reasoning for his etiology opinion, the Board finds that the 
opinion is highly probative as it was based on a factually 
accurate history.  Plus, it was fully articulated and 
unequivocal.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 
295, 304 (2008); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992).  Moreover, the VA examiner's opinion is 
uncontroverted.  

In conclusion, the Board finds the evidence to be at least in 
a state of relative equipoise in showing that the Veteran's 
low back disability manifested by lumbar strain and mild 
degenerative arthritis with mild spondylosis of the lumbar 
spine was as likely as not incurred in active service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.    

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for the lumbar strain and mild 
degenerative arthritis with mild spondylosis of the lumbar 
spine is warranted.  


B.  Increased Initial Evaluation

The Veteran is also contending that an increased initial 
evaluation in excess of 10 percent is warranted for the 
service-connected degenerative joint disease of the right 
knee.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson v. West, 12 Vet App 119, 125-26 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
distinguished appeals involving a veteran's disagreement with 
the initial rating assigned at the time a disability is 
service-connected.  

Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See id. at 126-27.

Moreover, the Board notes, the Court recently held that in 
claims for increased rating VA must consider that a claimant 
may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time 
the increased rating claim is filed to the time a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date of the grant of service connection.  The Board's 
adjudication of this claim accordingly satisfies the 
requirements of Hart.  

Disabilities of the knee are evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC) 5256 to 5263.  

Under Diagnostic Code 5257, which concerns subluxation or 
lateral instability of the knee, a 10 percent evaluation is 
assigned for slight recurrent subluxation or lateral 
instability of the knee warrants.  A 20 percent evaluation is 
assigned for moderate recurrent subluxation or lateral 
instability of the knee.  A 30 percent evaluation is assigned 
for severe recurrent subluxation or lateral instability. 

Diagnostic Code 5260, which concerns limitation of flexion of 
the leg, a noncompensable (no percent evaluation) is assigned 
for flexion limited to 60 degrees.  Flexion limited to 45 
degrees warrants a 10 percent evaluation.  In cases of 
flexion limited to 30 degrees, a 20 percent evaluation is in 
order.  A 30 percent evaluation is warranted for flexion 
limited to 15 degrees.  

Under Diagnostic Code 5261, which concerns limitation of 
extension of the leg, a noncompensable evaluation is assigned 
for extension limited to 5 degrees.  A 10 percent evaluation 
is assigned for extension limited to 10 degrees.  A 20 
percent evaluation is assigned for extension limited to 15 
degrees.  A 30 percent evaluation is assigned for extension 
limited to 20 degrees.  A 40 percent evaluation is assigned 
for extension limited to 30 degrees.  The highest evaluation, 
50 percent evaluation, is assigned for extension limited to 
45 degrees.  

Under the rating schedule, full motion of the knee is 0 to 
140 degrees.  38 C.F.R. § 4.71 Plate II; Arnesen v. Brown, 8 
Vet. App. 432, 439 (1995). 

The Board notes that separate ratings are assignable for 
limitation of extension and limitation of flexion.  
VAOPGCPREC 9-2004.  Also, a claimant can have separate 
ratings for limitation of motion under Diagnostic Codes 5260 
and/or 5261, and for recurrent subluxation or lateral 
instability under Diagnostic Code 5257.

Additionally, under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
arthritis due to trauma and substantiated by x-ray findings 
is rated as degenerative arthritis under Diagnostic Code 
5003.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Diagnostic Code 5003 also allows for evaluation in cases 
where there is an absence of limitation of motion.  With x-
ray evidence of involvement of two or more major joins or two 
or more minor joint groups, a 10 percent evaluation is 
warranted.  With x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned.  

Further, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher disability rating when functional loss due 
to limited or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995). 
 
The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

In the present case, the medical evidence of record 
addressing the severity of the service-connected right knee 
disability first includes a March 2004 VA examination report.  
The examiner reviewed the claims file and noted the Veteran's 
in-service injury.  With regard to his current complaints, 
the Veteran denied pain, weakness, stiffness, swelling, heat, 
redness, dislocation, recurrent subluxation or inflammatory 
arthritis.  He also denied flare-ups, he did not use an 
assistive device to walk, and he denied that the disability 
affected his occupation or daily activities.  

On physical examination, the range of motion testing revealed 
flexion to 135 degrees and extension to 0 degrees.  Anterior 
drawer and Lachman's tests were negative.  There was no 
effusion or tenderness to palpation, but there was a moderate 
amount of crepitus.  There was also a 4 cm L-shaped scar on 
the right knee, which the examiner opined, was the result of 
his injury.  The examiner also reviewed right knee X-ray 
studies that showed mild degenerative changes.  

Based on the results of his examination, the VA examiner 
diagnosed status post right injury in 1968 with residuals of 
a 4 cm nonpainful scar and mild degenerative joint disease.  

Next, the Veteran testified at a September 2007 hearing.  He 
explained that he experienced pain on motion and that his 
knee gave out on him sometimes.  In fact, he needed to hold 
onto something when not using his cane, because he might 
fall.  Similarly, the Veteran's wife testified that she and 
the Veteran would walk and dance, but she was constantly 
afraid that he would fall.  

Most recently, the Veteran underwent a VA knee examination in 
June 2009.  The examiner did not review the claims file, but 
noted the Veteran's history of an in-service knee injury.  
The Veteran indicated that he did not have much of a problem 
with his knee (the main problem was his back).  He denied 
stiffness, swelling, instability/subluxation, locking, 
fatigability, and heat/redness; he endorsed pain, but took no 
medication for the pain.  He also denied flare-ups, but 
indicated that walking made the pain worse.  He used a cane, 
but denied any affect on his occupation and activities of 
daily living.  

On physical examination, the range of motion testing revealed 
flexion to 140 degrees without pain and flexion to 0 degrees 
without pain.  There was no limitation of motion due to pain 
and repetitive use caused no additional limitation, fatigue, 
weakness, lack of endurance or incoordination.  The Veteran's 
gait was normal, and there was no instability present.  The 
VA examiner also noted the results of a June 2009 X-ray study 
revealing a normal study-there were no fractures, lytic or 
blastic bony lesions, no joint abnormalities or soft tissue 
lesions seen.  

Based on the results of his examination, the VA examiner 
diagnosed status post right knee injury in 1968 with 
occasional pain.  

In comparing the Veteran's symptoms to the rating criteria, 
the Board finds that the criteria for assignment of a higher 
rating are not met.  More specifically, there is no evidence 
of flexion limited to 30 degrees or extension limited to 10 
degrees.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  In fact, 
flexion was to 135 degrees in March 2004, and to 140 degrees 
in July 2009.  During both examinations, extension was to 0 
degrees.  

Also, separate evaluations for limitation of flexion and 
extension are not warranted, because limitations of flexion 
and extension are not shown by the medical evidence to meet 
the criteria for a compensable evaluation(s).  See id.  

In making these determinations, the Board has carefully 
considered the DeLuca factors (concerning additional 
limitation of motion due to pain).  8 Vet. App. at 207.  
While the Veteran complained of pain during his Board 
hearing, he denied pain and flare-ups during his VA 
examinations.  Further, the VA examinations revealed no 
additional limitation of motion with repetition or due to 
pain, fatigue, weakness, or lack of endurance.  

A separate compensable evaluation under DC 5257 is also not 
warranted, because there is no clinical indication of 
subluxation or lateral instability.  Although the Veteran 
reported during his Board hearing that his knee would "give 
way," the Veteran denied any episodes of dislocation or 
recurrent subluxation during his March 2004 and July 2009 VA 
examination.  Further, the VA examiners found no objective 
evidence of instability.  In fact, both examiners found that 
anterior drawer sign and Lachman's tests were negative.  

In addition, DCs 5256, 5258, 5259, 5262, and 5263 are not 
applicable as there is no indication of ankylosis; dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint; removal of semilunar 
cartilage; impairment of the tibia and fibula; or genu 
recurvatum.  

The Board further notes that the Veteran is separately 
service-connected for a right knee scar, and the issue of an 
increased rating for the scar is not presently before the 
Board.  

Finally, "staged ratings" are not warranted, because the 
schedular criteria for a higher rating were not met at any 
time during the period under appellate review.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).  

To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. § 
3.321(b).  Here, however, referral for extraschedular 
consideration is not warranted.  

First, the applicable rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  

Furthermore, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
evidence that would render impractical the application of the 
regular schedular standards.  



ORDER

Service connection for a low back disability manifested by 
lumbar strain and mild degenerative arthritis with mild 
spondylosis of the lumbar spine is granted.  

An increased initial evaluation in excess of 10 percent for 
the service-connected degenerative joint disease of the right 
knee is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


